Citation Nr: 0510932	
Decision Date: 04/18/05    Archive Date: 04/27/05

DOCKET NO.  02-11 346	)	DATE
	)
	)


On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Entitlement to an initial rating in excess of 20 percent for 
diabetes mellitus.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Rebecca Feinberg, Associate Counsel





INTRODUCTION

The veteran served on active duty from September 1952 to 
September 1972.

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from a July 2001 rating decision of the Department 
of Veterans Affairs (VA) Regional Office (RO) in Waco, Texas.

On his August 2002 substantive appeal (VA Form 9), the 
veteran indicated he desired a Board hearing at the RO.  On a 
form returned to the RO in August 2002, the veteran indicated 
that instead he wanted a local hearing before a Decision 
Review Officer at the RO.  In a December 2002 written 
statement, the veteran indicated that he would forgo a 
hearing in lieu of a VA examination to determine the 
neurological residuals of his diabetes mellitus.  Such an 
examination was scheduled and undertaken in January 2003.  
The Board, therefore, interprets the veteran's December 2002 
written statement as a withdrawal of his hearing requests, 
and finds that all due process has been met as to this 
matter.


FINDING OF FACT

The objective and competent medical evidence of record 
preponderates against a finding that the veteran's service-
connected diabetes mellitus is manifested by more than a need 
for an oral hypoglycemic agent and a restricted diet, and 
there is no evidence of his need for insulin or regulation of 
activities such as avoidance of strenuous occupational or 
recreational activities.


CONCLUSION OF LAW

The criteria for entitlement to an initial rating greater 
than 20 percent for diabetes mellitus have not been met.  38 
U.S.C.A. § 1155 (West 2002); 38 C.F.R. § 4.119, Diagnostic 
Code 7913 (2004).

REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Factual Background

July 2000 VA outpatient treatment records show the veteran 
used diabetic socks and received a new glucose meter.

In May 2001, the veteran underwent VA examination for 
diabetes mellitus.  His medical records were not available 
for review at that time.  He stated he was 60 years old at 
the onset of his diabetes.  He denied ever being hospitalized 
for ketoacidosis or hypoglycemic reactions.  He had the 
ordinarily restricted diet of a diabetic.  The veteran denied 
frank restriction of activity on this diathesis.  He stated 
that his vision was somewhat dynamic, being episodically in 
and out over a 7-10 day period, and he was following on this 
diathesis.  He said he became short of breath on exertion, a 
condition that had been present for many years.  The 
veteran's treatment consisted of oral agents exclusively, and 
he saw his diabetic care provider every six months.

On clinical evaluation, neurological examination was within 
normal limits.  Eye examination was within normal limits, 
without findings on direct ophthalmoscope.  The lower 
extremities were within normal limits with ordinary sharp, 
dull, and pallesthesia present.  The hair and nails were 
within normal limits, and pulses were present.  The diagnosis 
was diabetes mellitus, type 2.

May 2001, July 2002, and August 2003 VA eye retina diabetic 
screening reports show the veteran had no diabetic 
retinopathy.

Private treatment records dated from July 2001 to October 
2002 show the veteran was followed for his diabetes mellitus.  
He continued to receive oral medications, and was told to 
take them daily.  He was also counseled on restricting his 
diet and losing weight.  The veteran was encouraged to 
exercise.

In January 2003, the veteran again underwent VA examination.  
He stated that he was following his diet.  He had gained six 
pounds over the last month, and blamed arthritis of the knee 
for the gain, saying it slowed him down.  He also stated that 
the arthritis in his lower extremities did not let him walk 
enough to see whether the peripheral neuropathy limited his 
activities or not.  As to his hands, the veteran stated he 
could not hold objects for very long because they sometimes 
dropped from his hands.  He was on oral medication, taken 
daily.  He saw his diabetic care provider every six months 
and his podiatrist every three months.  The diagnosis was 
diabetes mellitus type 2 with complications of peripheral 
neuropathy of both upper and lower extremities, onychomycosis 
of both feet, and dyslipidemia.  Diagnoses not related to 
diabetes mellitus were hypertension, status post 
cerebrovascular accident with left-sided numbness and 
weakness of the upper extremity, and status post cancer of 
the colon.

II.  Analysis

A.  Veterans Claims Assistance Act

The Veterans Claims Assistance Act (VCAA), Public Law No. 
106-475, 114 Stat. 2096 (2000), substantially amended the 
provisions of chapter 51 of title 38 of the United States 
Code and, among other things, eliminated the requirement of a 
well-grounded claim and enhanced the notice and assistance to 
be afforded to claimants in substantiating their claims.  
VCAA § 3(a), 114 Stat. 2096, 2096-97 (now codified as amended 
at 38 U.S.C.A. §§ 5103, 5103A (West 2002)).  In addition, VA 
has published regulations to implement many of the provisions 
of the VCAA.  See 66 Fed. Reg. 45,620 (Aug. 29, 2001) (now 
codified as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
and 3.326(a) (2004)).

The Board is aware that there has been a significant amount 
of analysis pertaining to the effective date, the scope, and 
the remedial aspects of the VCAA.  See, e.g., Quartuccio v. 
Principi, 16 Vet. App. 183 (2002); Kuzma v. Principi, 341 
F.3d 1327 (Fed. Cir. 2003); Paralyzed Veterans of America v. 
Secretary of Veterans Affairs, 345 F.3d 1344 (Fed. Cir. 2003) 
(but see Public Law No. 108-183, § 701, 117 Stat. 2651, 2670-
1 (Dec. 16, 2003); Conway v. Principi, 353 F.3d 1359 (Fed. 
Cir. 2004); Pelegrini v. Principi, 18 Vet. App. 112 (2004).  
See also VAOPGCPREC 11-00 (Nov. 27, 2000); VAOPGCPREC 7-2003 
(Nov. 19, 2003); VAOPGCPREC 8-2003 (Dec. 22, 2003); 
VAOPGCPREC 1-2004 (Feb. 24, 2004).

Given the uncertainty as to the precise application of the 
VCAA, exemplified in the authorities cited above, the Board 
assumes that the VCAA is applicable to this appeal.  We are 
aware that in Pelegrini, cited above, the U.S. Court of 
Appeals for Veterans Claims stated that, under the VCAA,

the Secretary must provide notice . . . that 
informs the claimant of any information and 
evidence not of record (1) that is necessary to 
substantiate the claim, (2) that VA will seek to 
provide, and (3) that the claimant is expected to 
provide.  Furthermore . . . , in what can be 
considered a fourth element of the requisite 
notice, VA must "also request that the claimant 
provide any evidence in the claimant's possession 
that pertains to the claim."  38 C.F.R. 
§ 3.159(b)(1); see 38 U.S.C. § 5103A(g) . . . .

Pelegrini, supra, at 121.

The VA General Counsel has issued a precedent opinion 
interpreting the Court's decision in Pelegrini.  In essence, 
and as pertinent herein, the General Counsel endorsed the 
notice requirements quoted immediately above, and held that, 
to comply with VCAA requirements,

the Board must ensure that complying notice is 
provided unless the Board makes findings regarding 
the completeness of the record or as to other 
facts that would permit [a conclusion] that the 
notice error was harmless, including an 
enumeration of all evidence now missing from the 
record that must be a part of the record for the 
claimant to prevail on the claim.

VAOPGCPREC 7-2004 (July 16, 2004).  Considering both the 
decision of the Court in Pelegrini and the opinion of the 
General Counsel, the Board finds that the requirements of the 
VCAA have been satisfied in this matter, as discussed below.


In April 2001 and April 2004 letters, the RO informed the 
veteran of the VCAA and its effect on his claim.  
Specifically, the veteran was told of the evidence needed to 
substantiate his claim, which evidence he needed to obtain, 
and which evidence the RO would obtain.  The veteran was also 
invited to submit any additional evidence in support of his 
claim.  In addition, the veteran was advised, by virtue of a 
detailed June 2002 statement of the case (SOC) and August 
2002 and March and December 2003 supplemental statements of 
the case (SSOCs) issued during the pendency of this appeal, 
of the pertinent law, and what the evidence must show in 
order to substantiate his claim.  We therefore believe that 
appropriate notice has been given in this case.  The Board 
notes, in addition, that a substantial body of lay and 
medical evidence was developed with respect to the veteran's 
claim, and that the SOC and SSOCs issued by the RO clarified 
what evidence would be required to establish entitlement to 
an increased rating.  The veteran responded to the RO's 
communications with additional evidence and argument, thus 
curing (or rendering harmless) any previous omissions.  
Further, the claims file reflects that the June 2002 SOC 
contained the duty-to-assist regulation codified at 38 C.F.R. 
§ 3.159 (2004).  See Charles v. Principi, 16 Vet. App. 370, 
373-74 (2002).

The Board concludes that the notifications received by the 
veteran adequately complied with the VCAA and subsequent 
interpretive authority, and that he has not been prejudiced 
in any way by the notice and assistance provided by the RO.  
See Bernard v. Brown, 4 Vet. App. 384, 393-94 (1993); 
VAOPGCPREC 16-92 (57 Fed. Reg. 49,747 (1992)).  Likewise, it 
appears that all obtainable evidence identified by the 
veteran relative to his claim has been obtained and 
associated with the claims file, and that neither he nor his 
representative has identified any other pertinent evidence, 
not already of record, which would need to be obtained for a 
fair disposition of this appeal.  Thus, for these reasons, 
and for the additional reasons discussed below in this 
decision, any failure in the timing or language of VCAA 
notice by the RO constituted harmless error.

Accordingly, we find that VA has satisfied its duty to assist 
the veteran in apprising him as to the evidence needed, and 
in obtaining evidence pertaining to his claim, under both 
former law and the VCAA.  The Board, therefore, finds that no 
useful purpose would be served in remanding this matter for 
yet more development.  Such a remand would result in 
unnecessarily imposing additional burdens on VA, with no 
additional benefit flowing to the veteran.  The Court of 
Appeals for Veterans Claims has held that such remands are to 
be avoided.  See Winters v. West, 12 Vet. App. 203 (1999) (en 
banc), vacated on other grounds sub nom. Winters v. Gober, 
219 F.3d 1375 (Fed. Cir. 2000); Soyini v. Derwinski, 1 Vet. 
App. 540, 546 (1991); Sabonis v. Brown, 6 Vet. App. 426, 430 
(1994).  In fact, the Court has stated, "The VCAA is a 
reason to remand many, many claims, but it is not an excuse 
to remand all claims."  Livesay v. Principi, 15 Vet. App. 
165, 178 (2001) (en banc).

It is the Board's responsibility to evaluate the entire 
record on appeal.  See 38 U.S.C.A. § 7104(a) (West 2002).  
When there is an approximate balance in the evidence 
regarding the merits of an issue material to the 
determination of the matter, the benefit of the doubt in 
resolving each such issue shall be given to the claimant.  38 
U.S.C.A. § 5107(b) (West 2002); 38 C.F.R. § 3.102 (2004).

In Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990), the Court 
of Appeals for Veterans Claims held that an appellant need 
only demonstrate that there is an "approximate balance of 
positive and negative evidence" in order to prevail.  The 
Court has also stated, "It is clear that to deny a claim on 
its merits, the evidence must preponderate against the 
claim."  Alemany v. Brown, 9 Vet. App. 518, 519 (1996), 
citing Gilbert.

B.  Analysis

Disability ratings are based upon schedular requirements that 
reflect the average impairment of earning capacity occasioned 
by the state of a disorder.  38 U.S.C.A. § 1155.  Separate 
rating codes identify the various disabilities.  38 C.F.R. 
Part 4.  In determining the level of impairment, the 
disability must be considered in the context of the entire 
recorded history, including service medical records.  38 
C.F.R. § 4.2.  An evaluation of the level of disability 
present must also include consideration of the functional 
impairment of the veteran's ability to engage in ordinary 
activities, including employment.  38 C.F.R. § 4.10.  Also, 
where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.  38 C.F.R. § 4.7.

The Board here notes that this is a case in which the veteran 
has expressed continuing disagreement with the initial rating 
assignment.  The U.S. Court of Appeals for Veterans Claims 
has addressed the distinction between a veteran's 
dissatisfaction with the initial rating assigned following a 
grant of entitlement to compensation, and a later claim for 
an increased rating.  See Fenderson v. West, 12 Vet. App. 
119, 126 (1999).  The Court noted that the rule from 
Francisco v. Brown, 7 Vet. App. 55, 58 (1994) as to the 
primary importance of the present level of disability, is not 
necessarily applicable to the assignment of an initial rating 
following an original award of service connection for that 
disability.  Rather, the Court held that, at the time of an 
initial rating, separate ratings could be assigned for 
separate periods of time based upon the facts found - a 
practice known as assigning "staged" ratings.

In Meeks v. West, 12 Vet. App. 352 (1999), the Court 
reaffirmed the staged ratings principle of Fenderson, and 
specifically found that 38 U.S.C.A. § 5110 and its 
implementing regulations do not require that the final rating 
be effective the date of the claim.  Rather, the law must be 
taken at its plain meaning, and the plain meaning of the 
requirement that the effective date be determined in 
accordance with facts found is that the disability rating 
must change to reflect the severity of the disability as 
shown by the facts from time to time.

The veteran is currently assigned a 20 percent evaluation 
under Diagnostic Code (DC) 7913. 38 C.F.R. § 4.119, DC 7913.  
Under this diagnostic code, a 20 percent evaluation is 
warranted for diabetes mellitus which requires insulin and a 
restricted diet, or oral hypoglycemic agent and restricted 
diet.  Id.  A 40 percent evaluation is warranted for diabetes 
mellitus that requires insulin, a restricted diet, and 
regulation of activities.  Id.  A 60 percent evaluation is 
warranted for diabetes mellitus that requires insulin, a 
restricted diet, and regulation of activities with episodes 
of ketoacidosis or hypoglycemic reactions requiring one or 
two hospitalization per year or twice a month visits to a 
diabetic care provider, plus complications that would not be 
compensable if separately evaluated.  Id.  A total, 100 
percent evaluation is warranted for diabetes mellitus when it 
requires more than one daily injection of insulin, a 
restricted diet, and regulation of activities (avoidance of 
strenuous occupational and recreational activities) with 
episodes of ketoacidosis or hypoglycemic reactions requiring 
at least three hospitalizations per year or weekly visits to 
a diabetic care provider, plus either progressive loss of 
weight and strength or complications that would be 
compensable if separately evaluated.  Note (1) further states 
that compensable complications of diabetes are to be 
separately rated unless they are part of the criteria used to 
support a 100 percent evaluation.  Id.  Noncompensable 
complications are considered part of the diabetic process 
under DC 7913.  Note (2) states that, when diabetes has been 
conclusively diagnosed, a glucose tolerance test should not 
be requested solely for rating purposes.  Id.

In this case, the evidence of record shows that the veteran 
received a glucose meter to check his blood sugar levels.  He 
also has continued to take daily oral medications throughout 
his treatment, specifically Metformin, as indicated on his 
most recent VA examination.  As noted above, the veteran was 
counseled several times to restrict his diet, and was 
encouraged to exercise.  The veteran noted during his recent 
VA examination that he was unable to determine whether he 
had, in fact, restricted activities due to his diabetes 
mellitus, because his arthritis precluded much activity.  He 
did note that he had trouble gripping things with his hands, 
and this was a result of the peripheral neuropathy of his 
upper extremities, attributed to his diabetes mellitus.  
However, none of the evidence contained in the veteran's 
claims file shows his disability required insulin.  Likewise, 
the veteran never indicated that he had taken insulin for his 
diabetes mellitus.

While the evidence of record above demonstrates that his 
diabetes mellitus requires a restricted diet, and oral 
medication, the evidence does not show that the veteran takes 
insulin or that he has required "regulation of activities," 
defined in DC 7913 as "avoidance of strenuous occupational 
and recreational activities," due to his diabetes mellitus.  
While the veteran has indicated he has trouble gripping 
things because of his upper extremity peripheral neuropathy, 
this symptomatology is already contemplated in the separate 
10 percent disability rating the veteran receives.  (He has 
three 10 percent ratings for diabetic peripheral neuropathy, 
under DCs 8515 and 8521.)  Furthermore, as noted above, the 
veteran was actually directed to increase his exercise by his 
physician.  Although it is not necessary to meet all of the 
rating criteria included in the higher rating, the regulation 
of activities and the requirement of insulin are the primary 
characteristics distinguishing ratings greater than the 20 
percent evaluation under DC 7913.  38 C.F.R. § 4.21.

As stated above, under Diagnostic Code 7913, a 40 percent 
evaluation is warranted for diabetes mellitus when a person 
requires insulin, a restricted diet, and regulation of 
activities.  In this case, the current and competent medical 
evidence of record shows that the veteran meets the criteria 
of requiring a restricted diet, but does not meet the other 
criteria of requiring insulin and requiring the regulation of 
activities.

As the objective medical evidence preponderates against the 
claim, the benefit of the doubt doctrine is not applicable, 
and the claim for a higher initial rating for diabetes 
mellitus must be denied.  See 38 U.S.C.A. § 5107; 38 C.F.R. § 
4.119, Diagnostic Code 7913; Gilbert v. Derwinski, supra.

Finally, in view of the Court's holding in Fenderson, the 
Board has considered whether the veteran is entitled to a 
"staged" rating for his service-connected disability, as 
the Court indicated can be done in this type of case.  
However, upon reviewing the longitudinal record in this case, 
we find that, at no time since the filing of the veteran's 
claim for service connection, in January 2001, has his 
diabetes mellitus been more disabling than as currently rated 
under the present decision.

ORDER

An initial rating in excess of 20 percent for diabetes 
mellitus is denied.



___________________________
	ANDREW J. MULLEN
	Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


